Name: Council Decision (CFSP) 2018/1940 of 10 December 2018 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision
 Subject Matter: international affairs;  European construction;  civil law;  electoral procedure and voting;  Africa;  rights and freedoms
 Date Published: 2018-12-11

 11.12.2018 EN Official Journal of the European Union L 314/47 COUNCIL DECISION (CFSP) 2018/1940 of 10 December 2018 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP (1) concerning restrictive measures against the Democratic Republic of the Congo (DRC). (2) On 12 December 2016, the Council adopted Decision (CFSP) 2016/2231 (2) in response to the obstruction of the electoral process and the related human rights violations in DRC. That Decision amended Decision 2010/788/CFSP by, inter alia, introducing autonomous restrictive measures under Article 3(2) thereof. (3) On the basis of a review of the measures referred to in Article 3(2) of Decision 2010/788/CFSP, the restrictive measures should be renewed until 12 December 2019. (4) In its conclusions of December 2017, the Council called on all Congolese actors, and above all the Congolese authorities and institutions, to play a constructive role in the electoral process. Considering the upcoming elections, the Council reiterates the importance of holding credible, transparent, peaceful and inclusive elections in line with the aspiration of the Congolese people to elect their representatives. The Council will further review the restrictive measures in the light of and following the elections in DRC and stands ready to adjust them accordingly. (5) The statements of reasons relating to eight persons listed in Annex II should be amended. Moreover, information concerning all persons listed in that Annex should be updated. (6) Decision 2010/788/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Paragraph (2) of Article 9 of Decision 2010/788/CFSP is replaced by the following: 2. The measures referred to in Article 3(2) shall apply until 12 December 2019. They shall be renewed, or amended as appropriate, if the Council deems that their objectives have not been met. Article 2 The list in Annex II to Decision 2010/788/CFSP is replaced by the list set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (OJ L 336, 21.12.2010, p. 30). (2) Council Decision (CFSP) 2016/2231 of 12 December 2016 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo (OJ L 336 I, 12.12.2016, p. 7). ANNEX ANNEX II LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 3(2) A. Persons Name Identifying information Grounds for designation Date of listing 1. Ilunga Kampete a.k.a. Gaston Hughes Ilunga Kampete; a.k.a. Hugues Raston Ilunga Kampete. DOB: 24.11.1964. POB: Lubumbashi (DRC). Military ID number: 1-64-86-22311-29. Nationality: DRC. Address: 69, avenue Nyangwile, Kinsuka Mimosas, Kinshasa/Ngaliema, RDC. As Commander of the Republican Guard (GR), Ilunga Kampete was responsible for the GR units deployed on the ground and involved in the disproportionate use of force and violent repression, in September 2016 in Kinshasa. In this capacity, Ilunga Kampete was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 12.12.2016 2. Gabriel Amisi Kumba a.k.a. Gabriel Amisi Nkumba; Tango Fort; Tango Four. DOB: 28.5.1964. POB: Malela (DRC). Military ID number: 1-64-87-77512-30. Nationality: DRC. Address: 22, avenue Mbenseke, Ma Campagne, Kinshasa/Ngaliema, RDC. Former Commander of the 1st defence zone of the Congolese Army (FARDC), whose forces took part in the disproportionate use of force and violent repression in September 2016 in Kinshasa. In this capacity, Gabriel Amisi Kumba was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. In July 2018, Gabriel Amisi Kumba was appointed Deputy Chief of Staff of the Congolese Armed Forces (FARDC), with responsibility for operations and intelligence. 12.12.2016 3. Ferdinand Ilunga Luyoyo DOB: 8.3.1973. POB: Lubumbashi (DRC). Passport no: OB0260335 (valid from 15.4.2011 to 14.4.2016). Nationality: DRC. Address: 2, avenue des Orangers, Kinshasa/Gombe, RDC. As Commander of the anti-riot unit LÃ ©gion Nationale d'Intervention of the Congolese National Police (PNC), Ferdinand Ilunga Luyoyo was responsible for the disproportionate use of force and violent repression in September 2016 in Kinshasa. In this capacity, Ferdinand Ilunga Luyoyo was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. In July 2017, Ferdinand Ilunga Luyoyo was appointed Commander of the PNC unit responsible for the protection of institutions and high-ranking officials. 12.12.2016 4. Celestin Kanyama a.k.a. Kanyama Tshisiku Celestin; Kanyama Celestin Cishiku Antoine; Kanyama Cishiku Bilolo CÃ ©lestin; Esprit de mort. DOB: 4.10.1960. POB: Kananga (DRC). Nationality: DRC. Passport no: OB0637580 (valid from 20.5.2014 to 19.5.2019). Was granted Schengen visa no. 011518403, issued on 2.7.2016. Address: 56, avenue Usika, Kinshasa/Gombe, RDC. As Commissioner of the Congolese National Police (PNC), Celestin Kanyama was responsible for the disproportionate use of force and violent repression in September 2016 in Kinshasa. In this capacity, Celestin Kanyama was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. In July 2017, Celestin Kanyama was appointed Director-General of the National Police's training schools. 12.12.2016 5. John Numbi a.k.a. John Numbi Banza Tambo; John Numbi Banza Ntambo; Tambo Numbi. DOB: 16.8.1962. POB: Jadotville-Likasi-Kolwezi (DRC). Nationality: DRC. Address: 5, avenue Oranger, Kinshasa/Gombe, RDC. Former Inspector-General of the Congolese National Police (PNC), John Numbi was notably involved in the campaign of violent intimidation carried out in the context of the March 2016 gubernatorial elections in the four ex-Katangan provinces and, as such, is responsible for obstructing a consensual and peaceful solution with a view to the holding of elections in DRC. In July 2018, John Numbi was appointed Inspector-General of the Congolese Armed Forces (FARDC). 12.12.2016 6. Roger Kibelisa a.k.a. Roger Kibelisa Ngambaswi. DOB: 9.9.1959. POB: Fayala (DRC). Nationality: DRC. Address: 24, avenue Photopao, Kinshasa/Mont Ngafula, RDC. As Interior Director of the National Intelligence Service (ANR), Roger Kibelisa is involved in the intimidation campaign carried out by ANR officials towards opposition members, including arbitrary arrests and detention. Roger Kibelisa has therefore undermined the rule of law and obstructed a consensual and peaceful solution towards elections in DRC. 12.12.2016 7. Delphin Kaimbi a.k.a. Delphin Kahimbi Kasagwe; Delphin Kayimbi Demba Kasangwe; Delphin Kahimbi Kasangwe; Delphin Kahimbi Demba Kasangwe; Delphin Kasagwe Kahimbi. DOB: 15.1.1969 (alternatively: 15.7.1969). POB: Kiniezire/Goma (DRC). Nationality: DRC. Diplomatic passport no: DB0006669 (valid from 13.11.2013 to 12.11.2018). Address: 1, 14eme rue, Quartier Industriel, Linete, Kinshasa, RDC. Former Head of the Military Intelligence Body (ex-DEMIAP), part of the National Operations Centre, the command and control structure responsible for arbitrary arrests and violent repression in Kinshasa in September 2016, and responsible for forces that participated in intimidation and arbitrary arrests, obstructing a consensual and peaceful solution with a view to the holding of elections in DRC. In July 2018, Delphin Kaimbi was appointed assistant Chief of Staff within the FARDC General Staff, with responsibility for intelligence. 12.12.2016 8. Evariste Boshab, former Vice Prime Minister and Minister of Interior and Security a.k.a Evariste Boshab Mabub Ma Bileng. DOB: 12.1.1956. POB: Tete Kalamba (DRC). Nationality: DRC. Diplomatic passport number: DP0000003 (valid: 21.12.2015  expiry: 20.12.2020). Schengen visa expired on 5.1.2017. Address: 3, avenue du Rail, Kinshasa/Gombe, RDC. In his capacity as Vice Prime Minister and Minister of Interior and Security from December 2014 to December 2016, Evariste Boshab was officially responsible for the police and security services and coordinating the work of provincial governors. In this capacity, he was responsible for arrests of activists and opposition members, as well as disproportionate use of force, including between September 2016 and December 2016 in response to demonstrations in Kinshasa, which resulted in a large number of civilians being killed or injured by security services. Evariste Boshab was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 9. Alex Kande Mupompa, Former Governor of Kasai Central a.k.a Alexandre Kande Mupomba; Kande-Mupompa. DOB: 23.9.1950. POB: Kananga (DRC). Nationality: DRC and Belgian. DRC passport number: OP0024910 (valid: 21.3.2016  expiry: 20.3.2021). Addresses: Messidorlaan 217/25, 1180 Uccle, Belgium 1, avenue Bumba, Kinshasa/Ngaliema, RDC. As Governor of Kasai Central until October 2017, Alex Kande Mupompa has been responsible for the disproportionate use of force, violent repression and extrajudicial killings committed by security forces and the PNC in Kasai Central from August 2016, including killings on the territory of Dibaya in February 2017. Alex Kande Mupompa was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 10. Jean-Claude Kazembe Musonda, former Governor of Haut-Katanga DOB: 17.5.1963. POB: Kashobwe (DRC). Nationality: DRC. Address: 7891, avenue Lubembe, Quartier Lido, Lubumbashi, Haut-Katanga, RDC. As Governor of Haut Katanga until April 2017, Jean-Claude Kazembe Musonda was responsible for the disproportionate use of force and violent repression committed by security forces and the PNC in Haut Katanga, including between 15 and 31 December 2016, when 12 civilians were killed and 64 were injured as a result of the use of lethal force by security forces including PNC agents in response to protests in Lubumbashi. Jean-Claude Kazembe Musonda was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 11. Lambert Mende, Minister of Communications and Media, and spokesperson of the Government a.k.a Lambert Mende Omalanga. DOB: 11.2.1953. POB: Okolo (DRC). Diplomatic passport number: DB0001939 (issued: 4.5.2017  expiring: 3.5.2022). Nationality: DRC. Address: 20, avenue Kalongo, Kinshasa/Ngaliema, RDC. As Communications and Media Minister since 2008, Lambert Mende is responsible for a repressive media policy which breaches the right to freedom of expression and information and undermines a consensual and peaceful solution towards elections in DRC. On 12 November 2016, he adopted a decree limiting the possibility for foreign media outlets to broadcast in DRC. In breach of the political agreement settled on 31 December 2016 between the presidential majority and opposition parties, broadcasting had not resumed for a number of media outlets as of October 2018. In his capacity as Communications and Media Minister, Lambert Mende is therefore responsible for obstructing a consensual and peaceful solution towards elections in DRC, including by acts of repression. 29.5.2017 12. Brigadier General Eric Ruhorimbere, Deputy Commander of the 21st military region (Mbuji-Mayi) a.k.a. Eric Ruhorimbere Ruhanga; Tango Two; Tango Deux. DOB: 16.7.1969. POB: Minembwe (DRC). Military ID number: 1-69-09-51400-64. Nationality: DRC. DRC passport number OB0814241. Address: Mbujimayi, Kasai Province, RDC. As Deputy Commander of the 21st military region from September 2014 to July 2018, Eric Ruhorimbere was responsible for the disproportionate use of force and extrajudicial killings perpetrated by FARDC forces, notably against the Nsapu militia and women and children. Eric Ruhorimbere was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. In July 2018, Eric Ruhorimbere was appointed Commander of the Nord Equateur operational sector. 29.5.2017 13. Ramazani Shadari, former Vice Prime Minister and Minister of Interior and Security a.k.a. Emmanuel Ramazani Shadari Mulanda; Shadary. DOB: 29.11.1960. POB: Kasongo (DRC). Nationality: DRC. Address: 28, avenue Ntela, Mont Ngafula, Kinshasa, RDC. As Vice Prime Minister and Minister of Interior and Security until February 2018, Ramazani Shadari was officially responsible for the police and security services and for coordinating the work of provincial governors. In this capacity, he was responsible for the arrests of activists and opposition members, as well as for the disproportionate use of force, such as the violent crackdown on members of the Bundu Dia Kongo (BDK) movement in Kongo Central, the repression in Kinshasa in January-February 2017 and the disproportionate use of force and violent repression in the Kasai provinces. In this capacity, Ramazani Shadari was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. In February 2018, Ramazani Shadari was named Permanent Secretary of the Parti du peuple pour la reconstruction et le dÃ ©veloppement (PPRD). 29.5.2017 14. Kalev Mutondo, Head (formally Administrator-General) of the National Intelligence Service (ANR) a.k.a Kalev Katanga Mutondo, Kalev Motono, Kalev Mutundo, Kalev Mutoid, Kalev Mutombo, Kalev Mutond, Kalev Mutondo Katanga, Kalev Mutund. DOB: 3.3.1957. Nationality: DRC. Passport number: DB0004470 (issued: 8.6.2012  expires: 7.6.2017). Address: 24, avenue Ma Campagne, Kinshasa, RDC. As long-term Head of the National Intelligence Service (ANR), Kalev Mutondo is involved in and responsible for the arbitrary arrest, detention and mistreatment of opposition members, civil society activists and others. He has therefore undermined the rule of law and obstructed a consensual and peaceful solution towards elections in DRC, as well as planning or directing acts that constitute serious human rights violations in DRC. 29.5.2017 B. Entities [ ¦] .